Lindley and Green, JJ.
(dissenting in part). We respectfully dissent in part. Contrary to the majority, we conclude in appeal No. 1 that Supreme Court erred in granting that part of the motion of defendants Warner G. Martin and Shirley J. Martin (collectively, Martins) seeking summary judgment dismissing the Labor Law § 240 (1) claim against them and in denying that part of plaintiffs cross motion seeking partial summary judgment on liability with respect to the Labor Law § 240 (1) claim against the Martins. Plaintiff established that the Martins are “owners” within the meaning of section 240 (1) (see generally Sanatass v Consolidated Inv. Co., Inc., 10 NY3d 333, 339-340 [2008]). In addition, “[u]nder Labor Law § 240 (1), a ‘structure’ is ‘any production or piece of work artificially built up or composed of parts joined together in some definite manner,’ ” and thus the wall module that plaintiff was cleaning when he fell is a “structure” within the meaning of the statute (Lewis-Moors v Contel of N.Y., 78 NY2d 942, 943 [1991]; see Pino v Robert Martin Co., 22 AD3d 549, 552 [2005]). Plaintiff further established that he was engaged in a protected activity, i.e., “cleaning,” at the time of the accident, despite the fact that his work was not related to building construction, demolition or repair. “The crucial consideration under section 240 (1) is not whether the cleaning is taking place as part of a construction, demolition or repair project, or is incidental to another activity protected under section 240 (1) . . . Rather, liability turns on whether the particular [cleaning] task creates an elevation-related risk of the kind that the safety devices listed in section 240 (1) protect against” (Broggy v Rockefeller Group, Inc., 8 NY3d 675, 681 [2007]). Here, plaintiff met his burden of *1635establishing that he was exposed to an elevation-related risk and that he was not provided with an adequate safety device (see Swiderska v New York Univ., 10 NY3d 792 [2008]). The Martins failed to raise a triable issue of fact sufficient to defeat the cross motion (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). We therefore would modify the order in appeal No. 1 accordingly. Present — Scudder, P.J., Smith, Garni, Lindley and Green, JJ.